Case 1:20-cv-02100-AT Document 11 Filed 06/19/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
DONALD P. MILIONE, D.C., DOC #.
DATE FILED: 6/19/2020
Plaintiff,
-against- 20 Civ. 2100 (AT)
HUMANA INSURANCE COMPANY OF NEW
YORK; UNITED HEALTHCARE; ORDER
OPTUMHEALTH CARE SOLUTIONS, LLC;
OXFORD HEALTH PLANS,
Defendants.

 

 

ANALISA TORRES, District Judge:

On May 22, 2020, the Court ordered the parties to submit their joint status letter and proposed
case management plan by June 18, 2020, in advance of the initial pretrial conference scheduled for
June 25, 2020. ECF No. 10. Those submissions are now overdue. Accordingly, it is ORDERED that
by June 22, 2020, the parties shall file their joint letter and proposed case management plan.

SO ORDERED.

Dated: June 19, 2020
New York, New York

Og-

ANALISA TORRES
United States District Judge

 
